   Case: 1:20-cv-07196 Document #: 130 Filed: 07/08/21 Page 1 of 3 PageID #:5646




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARIO TRICOCI HAIR SALONS &     )
DAY SPAS, LLC d/b/a Tricoci Salon and
                                )
Spa, an Illinois corporation,   )
                                )                     Case No. 20-cv-07196
                Plaintiff,      )
                                )                     Honorable Matthew F. Kennelly
          v.                    )
                                )                     Hon. Mag. Gabriel A. Fuentes
CLAUDIA POCCIA and MOLLY SLOAT, )
                                )
                Defendants.     )

                      AGREED MOTION FOR ONE-DAY EXTENSION

        Plaintiff Mario Tricoci Hair Salons and Day Spas, LLC d/b/a Tricoci Salon and Spa

(“Tricoci”) by and through its attorneys, hereby moves this Court for entry of an agreed and

mutual one-business day extension, from July 9, 2021 to July 12, 2021, to file the parties’

preliminary injunction briefs, and in support thereof, respectfully state as follows:

        1.      The parties’ preliminary injunction briefs are due on July 9, 2021. [Dkt. No. 125].

        2.      In light of the recent holiday and the need to review voluminous transcripts and

other material in support of the parties’ positions, the parties request an extension of one business

day, to July 12, 2021, to file their briefs.

        3.      The parties do not request extension of the deadline to reply to opposing briefs by

July 16, 2021. [Dkt. No. 125].

        WHEREFORE, Defendant Mario Tricoci Hair Salons and Day Spas, LLC and

Defendants Claudia Poccia and Molly Sloat respectfully request that the Court grant this Motion

and allow a one business day extension to July 12, 2021 to file their supplemental preliminary

injunction briefs.


                                                  1
   Case: 1:20-cv-07196 Document #: 130 Filed: 07/08/21 Page 2 of 3 PageID #:5647




Dated: July 8, 2021                   Respectfully Submitted,


                                      MARIO TRICOCI HAIR SALONS AND DAY
                                      SPAS, LLC d/b/a TRICOCI SALON AND SPA



                                      By:      /s/ Laura Luisi

                                            Michael D. Karpeles
                                            karpelesm@gtlaw.com
                                            Laura Luisi
                                            luisil@gtlaw.com
                                            Greenberg Traurig, LLP
                                            77 W. Wacker Drive, Suite 3100
                                            Chicago, IL 60601
                                            Tel: (312) 456-8400
                                            Firm I.D. No. 36511

                                            Stephanie J. Quincy
                                            quincys@gtlaw.com
                                            Greenberg Traurig, LLP
                                            2375 E. Camelback Rd. Suite 700
                                            Phoenix, AZ 85016
                                            Tel: (602) 445 – 8506

                                            Attorneys for Mario Tricoci Hair Salons and
                                            Day Spas, LLC d/b/a Tricoci Salon and Spa




                                        2
  Case: 1:20-cv-07196 Document #: 130 Filed: 07/08/21 Page 3 of 3 PageID #:5648




                           CERTIFICATE OF SERVICE

    I, Laura Luisi, certify that, on July 8, 2021, I served the foregoing TRICOCI’S
AGREED MOTION FOR EXTENSION on all counsel of record via the Court’s ECF system.



                                                   /s/ Laura Luisi
                                                   One of Plaintiff’s Attorneys




                                        3
